Citation Nr: 1733423	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for pes planus.

10.  Entitlement to service connection for a right foot disability.

11.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2013.  In September 2014 and in July 2016, the Board remanded this case for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2016 remand, the Board found that VA's duty to assist included providing the Veteran with VA examinations to obtain nexus opinions regarding his claims of service connection for headaches, neck disability, bilateral knee disabilities, bilateral hip disabilities, and bilateral ankle disabilities.  The Board specifically noted that the Veteran provided competent lay evidence of these conditions and has linked them to injuries sustained during jump school.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with the required examinations in September 2016.  The same examiner provided all the requested opinions.  Once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For each issue, the Veteran reported in-service incidents or onset of pain at the time of his examinations.  These contentions were recorded in the history section of the examination reports; however, the examiner did not address the Veteran's contentions in the opinions or rationales provided.  The examiner based her negative opinions on the lack of documented treatment in the record for each claimed disability.   

The Board notes that lay evidence is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report symptoms such as pain. 

The VA opinions relied on the lack of treatment in the Veteran's service treatment records and evidence in the record following his discharge from active duty to support the negative opinions, but did not consider the Veteran's lay statements regarding in-service symptomatology and continuity of symptomatology since service.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

As such, new opinions are necessary that address the Veteran's contentions.  

The Board observed that the on the Veteran's November 1992 enlistment examination it was noted that the Veteran had mild asymptomatic pes planus.  Service treatment records additionally reflected right foot complaints after stepping on a rock in August 1994, and a diagnosis of plantar fasciitis in October 1994.   The Board's directives included that the Veteran should be provided an examination in which the examiner considered these records in determining whether the Veteran's pre-existing pes planus was aggravated by his active military service.

The September 2016 VA examiner opined that the Veteran's pre-existing pes planus was less likely than not aggravated beyond natural progression during service.  The examiner provided the rationale that examination and records showed no objective findings suggesting that the Veteran's current pes planus was secondary to trauma from service and that findings and examination, and reviewed medical records was more suggestive of a bilateral foot condition that developed over time due to wear and tear, weight gain and aging.  However, the examiner did not address in her rationale whether the evidence showed any aggravation of pes planus during service, as was instructed in the remand directives.

On remand, an opinion should be obtained that addresses whether the Veteran's pes planus was aggravated during service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the nature and etiology of the Veteran's headaches from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disorder had its onset in or is otherwise related to service, to include an injury during jump school.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion.  
2.  Obtain an opinion as to the nature and etiology of the Veteran's claimed neck disability from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neck disorder had its onset in or is otherwise related to service, to include an injury during jump school.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion.  

3.  Obtain an opinion as to the nature and etiology of the Veteran's claimed bilateral knee disability from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed knee disorder had its onset in or is otherwise related to service, to include an injury during jump school.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion.  

4.  Obtain an opinion as to the nature and etiology of the Veteran's claimed bilateral hip disability from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed hip disorder had its onset in or is otherwise related to service, to include an injury during jump school.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion.  

5.  Obtain an opinion as to the nature and etiology of the Veteran's claimed bilateral ankle disability from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed ankle disorder had its onset in or is otherwise related to service, to include an injury during jump school.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion.  

6.  Obtain an opinion as to the nature and etiology of the Veteran's claimed foot disabilities, including pes planus, from a VA examiner other than the examiner who provided the September 2016 examinations.  The Veteran's electronic claims file must be made available to the examiner for review.

(a)  The examiner is to opine whether the Veteran's pre-existing pes planus was aggravated by his active duty military service.  The examiner is advised aggravation means the Veteran's pes planus was increased in severity beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the pes planus prior to aggravation.

(b)  If any other foot disability is identified on examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include the injury caused by stepping on a rock.

The examiner must address the Veteran's contentions as set out in the September 2016 examination report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for his claimed disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

A complete rationale must be provided for the requested opinion. 

7.  Thereafter, readjudicate the appeal. If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




